Pee Ctteiam,
This suit, by the assignee of Gardner, Morrow & Company, bankers, etc., was brought to recover from the iEtna Mining Company, a partnership, the amount of an alleged overdrawn account. It is not denied that defendant company ceased to do business sometime in 1886, at which time the right of action on the claim in suit accrued. Inasmuch as the present action was not commenced until 1897, the statute of limitations, duly pleaded, was a bar to recovery, unless the statute was tolled or the debt revived. After defendant company ceased to do business in 1886, a number of deposits were made in 1887 and 1888 in Gardner, Morrow & Company’s Bank, and checks were drawn thereon during the same years. No further dealings were had between these parties after 1888, until May 16,1889, when 1101.81, a dividend due defendant company from the receiver of the Hollidaysburg & Gap Iron Company, one of its creditors, was deposited in Gardner, Morrow & Company’s Bank by Anthony S. Morrow, who was a member of the banking firm and also of the firm defendants. Plaintiff undertook to show that Morrow was acting as liquidating partner with the knowledge of the other partners. That question was submitted to the jury by the learned president of the 47 th judicial district, who specially presided at the trial, but he reserved the question of law, whether the evidence was sufficient to make the deposit in 1895 operate as a revival of the debt, with the right to enter judgment non obstante veredicto. In his opinion entering judgment for the defendants he reviewed the evidence at some length, and showed its insufficiency to establish the position contended for by the plaintiff.
Without unnecessarily consuming time by referring in detail, either to the facts or the evidence, we think, for the reasons given by the learned judge specially presiding, that he committed no error, either in reserving the question of law or in afterwards entering judgment thereon in favor of the defendant, non obstante veredicto. It therefore follows that both specifications of error should be overruled.
Judgment affirmed.